Citation Nr: 0720626	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  06-02 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the left knee.  

2.  Entitlement to service connection for a right hip 
disorder.  

3.  Entitlement to service connection for a left hip 
disorder.  

4.  Entitlement to service connection for a right ankle 
disorder.  

5.  Entitlement to service connection for a left ankle 
disorder.  

6.  Entitlement to service connection for a sinus disorder.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Counsel

INTRODUCTION

The veteran had active service from April 1965 to April 1969.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2004 rating decision of the 
Portland, Oregon, VA Regional Office (RO).  

In the January 2006 VA Form 9, the veteran requested a travel 
Board hearing.  In June 2006, he withdrew the hearing 
request.  

On June 6, 2006, the veteran withdrew the appeal in regard to 
service connection for diabetes mellitus, type II.  


FINDINGS OF FACT

1.  Degenerative joint disease of the left knee was not 
manifest in service and is not attributable to service or a 
service-connected disability.  

2.  A right hip disorder is not attributable to a service-
connected disability; a disease or injury of the right hip 
productive of disability is not shown.

3.  A left hip disorder is not attributable to a service-
connected disability; a disease or injury of the left hip 
productive of disability is not shown.  

4.  A chronic right ankle disorder was not manifest in 
service and is not attributable to service or a service-
connected disability.  

5.  A chronic left ankle disorder was not manifest in service 
and is not attributable to service or a service-connected 
disability.  

6.  A sinus disorder is not shown.  


CONCLUSIONS OF LAW

1.  Left knee degenerative joint disease was not incurred in 
or aggravated by service and left knee degenerative joint 
disease is not proximately due to or the result of a service-
connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2006).

2.  A right hip disorder is not proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310 (2006).

3.  A left hip disorder is not proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310 (2006).

4.  A right ankle disorder is not proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310 (2006).  

5.  A left ankle disorder is not proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310 (2006).

6.  A sinus disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on receipt of a complete or 
substantially complete application, VA must notify the 
claimant and any representative of any information, medical 
evidence, or lay evidence not previously provided to VA that 
is necessary to substantiate the claim.  This notice requires 
VA to indicate which portion of that information and evidence 
is to be provided by the claimant and which portion VA will 
attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  
The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

The RO sent correspondence in September 2003; a rating 
decision in March 2004; and a statement of the case in 
November 2005.  The September 2003 letter preceded the RO's 
initial adjudication.  The above documents discussed specific 
types of evidence, the applicable legal requirements, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA has made all efforts to 
notify and to assist the veteran with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the veteran's possession.  The 
Board finds that any defect with regard to the timing or 
content of any of the notices sent prior to the RO's initial 
adjudication or even the final RO adjudication is harmless.  
The Board finds that even if there is any defect with regard 
to the timing or content of any of the notices sent prior to 
the RO's initial adjudication, that defect is harmless 
because of the thorough and informative notices provided 
throughout the adjudication and because the veteran has had a 
meaningful opportunity to participate effectively in the 
processing of the claim with RO adjudication after receipt of 
the required notice.  VA effectively complied with all of the 
required elements under its duty to notify claimants prior to 
the last RO adjudication.  

The veteran has not demonstrated how any defective notice has 
prejudiced him in the essential fairness of the adjudication.  
There has been no prejudice to the veteran, and any defect in 
the timing or content of the notices has not affected the 
fairness of the adjudication.  See Overton v. Nicholson, 
20 Vet. App. 427 (2006); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine), on remand, 20 Vet. App. 537 (2006) (discussing 
Board's ability to consider "harmless error"); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
in part, Hartman v. Nicholson, __ F.3d __, No. 2006-7303, 
2007 WL 1016989 (Fed. Cir. Apr. 5, 2007); cf. Locklear v. 
Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty to notify 
does not extend in perpetuity or impose duty on VA to provide 
notice on receipt of every piece of evidence or information).  
Thus, VA satisfied its duty to notify the veteran.  

Also, all relevant, identified, and available evidence has 
been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  VA examinations are of 
record.  See 38 C.F.R. § 3.159 (2006).  Thus, VA has 
fulfilled its duty to assist the veteran.  

Factual Background

The April 1965 service entrance examination report shows that 
the sinuses, lower extremities, spine and musculoskeletal 
system were normal.  His lower extremities were assigned a 
profile of "1."  On the accompanying medical history, it 
was noted that the veteran had been treated for a knee sprain 
and that he had had no sequelae since 1962.  An August 1968 
record of treatment reflects he sustained a right knee 
lateral meniscus tear in a motor vehicle accident.  A 
September 1968 records notes treatment in 1962 was for a 
sprain of the right knee.  The April 1969 separation 
examination report shows the sinuses, lower extremities, and 
spine and musculoskeletal system were normal.  

In October 1970, he indicated that he had or had had swollen 
or painful joints, and a trick or locked knee.  A February 
1976 examination report shows the sinuses, lower extremities, 
and spine and musculoskeletal system were normal.  On the 
accompanying medical history, he indicated that he had or had 
had swollen or painful joints.  He denied having or having 
had sinusitis and a trick or locked knee.  

In a June 2001 claim, the veteran asserted that he had 
arthritis in the knees as a result of an injury he sustained 
to the knees during service in 1968.  In September 2003, he 
stated that he had a bilateral hip and ankle disorder 
secondary to disorders of his knees.  He added that he had a 
sinus disorder that was initially diagnosed during service.  

On VA examination in October 2003, a history of episodic 
bouts of sinusitis and treatment during service was noted.  
Complaints of episodes of sinusitis one or two times per year 
were noted with some yellowish discharge in the morning and 
occasional paranasal frontal maxillary pain.  X-ray 
examination of the sinuses was noted to show no evidence of 
chronic or acute sinus disease.  The impression was by 
history, recurrent, episodic, rhinosinusitis.  No evidence of 
either active or acute disease was noted.  A history of 
seasonal and perennial allergic rhinitis was noted.  

On VA examination in October 2003, a right knee injury in 
service was noted.  The report notes development of 
degenerative joint disease in both knees.  An onset of 
bilateral hip pain was noted to have occurred five years 
earlier, and an onset of bilateral ankle pain 10 years 
earlier.  The diagnoses were degenerative joint disease, both 
knees, and loose body left; bilateral hip pain referred from 
the knees; and bilateral chronic ankle lateral ligamentous 
insufficiency not related to the bilateral knee disorder.  

In a February 2004 VA opinion, the examiner stated that the 
claims file had been reviewed.  The physician stated that the 
disorders of the veteran's hips, left knee, and ankles were 
not related to the service-connected right knee disability.  

Criteria & Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2005).  Service 
connection basically means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces.  38 C.F.R. § 3.303 (2006).  Service connection may 
also be granted for arthritis when it is manifested to a 
compensable degree within one year following discharge from 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 38 C.F.R. 
§§ 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

Service connection may be established for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  This includes any 
increase (aggravation) in disability. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board notes there has been no assertion of 
combat in regard to the claims on appeal.  Thus, the 
provisions of 38 U.S.C.A. § 1154(b) are not applicable.

The veteran asserts that he has a left knee disorder as a 
result of an in-service injury and/or due to his service-
connected right knee disorder, that a right hip and left hip 
disorder and a right ankle and left ankle disorder are 
proximately due to, or the result of, his disorders of the 
knees, and that he has a sinus disorder that had an onset 
during service.  

In regard to left knee, the Board notes that service medical 
records are negative for complaints, findings, or treatment 
in association with the left knee.  While the veteran 
contends that he injured his left knee during the same motor 
vehicle accident during service in which he injured his right 
knee, and for which he is service connected, the 1968 
treatment records in association with the accident 
specifically note that he sustained no other injuries other 
than the injury to the right knee injury in the accident.  
The Board notes that the October 2003 VA examination notes 
degenerative joint disease of both knees with a loose body on 
the left.  There is however, no competent evidence relating a 
left knee disorder to service or a service-connected disease 
or injury.  

The veteran is competent to report his symptoms.  He is not, 
however, a medical professional and his opinion is not 
competent in regard to matters requiring medical expertise.  
His statements do not constitute competent medical evidence 
that left knee degenerative joint disease is related to 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 
(1992) (lay persons are not competent to offer evidence that 
requires medical knowledge).  The most probative evidence 
establishes that left knee degenerative joint disease is not 
related to service.  The Board finds the contemporaneous 
service medical records clearly showing no disease or injury 
of the left knee during service, coupled with a normal 
separation examination, to be more probative than the 
veteran's unsupported lay opinion.  In addition, the February 
2004 VA physician specifically stated that a left knee 
disorder was not related to the service-connected right knee 
disability.  See 38 C.F.R. § 3.310.  

In regard to the hips and ankles, the Board notes that the 
veteran has limited his appeal to secondary service 
connection.  Except as provided in 38 C.F.R. § 3.300(c), 
disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2006).  In regard to the hips, 
the Board notes that while the October 2003 physician 
assistant referred bilateral hip pain from the knees, and the 
veteran is service connected for a right knee disability, no 
underlying disease or injury in regard to the hips was 
identified.  Absent competent evidence of disease or injury 
productive of disability, service connection is not 
warranted.  See Sanchez-Benitez v. West, 259 F.3d 1356 (Fed. 
Cir. 2001).  At this time, there is no diagnosis involving 
the hips identified as disease or injury.  In such 
circumstances, pain alone is not a compensable disability.  
Regardless, the February 2004 VA physician specifically 
stated that a disorder of the hips was not related to the in-
service injury to the right knee.  The most probative 
evidence establishes that the veteran does not have a disease 
or injury of the right hip or left hip productive of disease 
or injury.  The Board finds the objective medical evidence to 
be more probative than the veteran's lay opinion.

In addition, while post service records show a diagnosis of 
bilateral ankle lateral ligamentous insufficiency, there is 
no competent evidence that such is related to a service-
connected disability.  Rather, the most probative evidence 
establishes that no degree of disability due to a right or 
left ankle disorder is related to a service-connected disease 
or injury.  The February 2004 VA physician specifically 
stated that the bilateral ankle disorder was not related to 
the service-connected right knee disability.  Such evidence 
is far more probative than the veteran's unsupported lay 
opinion.  

As for sinusitis, service medical records are negative for 
complaints or findings in association with sinusitis.  At 
separation, the sinuses were normal.  Post service records 
are negative for treatment or a diagnosis of sinusitis.  The 
veteran is competent to report his symptoms.  He is not, 
however, a medical professional and his opinion is not 
competent in regard to matters requiring medical expertise.  
His statements do not constitute competent medical evidence 
that he has sinusitis.  See Espiritu, supra.  The October 
2003 VA examiner specifically noted no evidence of either 
active or acute disease.  Absent a current disability related 
by competent evidence to in-service disease or injury, 
service connection is not warranted.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The preponderance of the evidence is against the claims and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  








ORDER

Service connection for degenerative joint disease of the left 
knee is denied.  

Service connection for a right hip disorder is denied.  

Service connection for a left hip disorder is denied.  

Service connection for a right ankle disorder is denied.  

Service connection for a left ankle disorder is denied.  

Service connection for a sinus disorder is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


